Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Brion P. Heaney on March 22, 2022.

Amendment to Claims
(i). Claims 4, 7, and 9 are canceled.

(ii). Claim 1 is replaced by the following:
1. A soluble PDGFR-alpha-Fc chimera consisting of the PDGFR-alpha sequence set forth in SEQ ID No. 2 and the amino sequence set forth in SEQ ID No. 8, wherein said chimera is capable of inhibiting HCMV entry.

(iii). Claim 5 is replaced by the following:
5. A soluble PDGFR-alpha-Fc chimera consisting of a sequence selected from the group consisting of SEQ ID Nos: 3-7 and the amino sequence set forth in SEQ ID No. 8, wherein said chimera is capable of inhibiting HCMV entry.


23. The soluble PDGFR-alpha-Fc chimera as defined in claim 5, consisting of the amino acid sequence set forth in SEQ ID No. 7 and the amino acid sequence set forth in SEQ ID No. 8.

Withdrawn Objections and/or Rejections
All rejections set forth in the previous office action mailed on 09/24/2021 are withdrawn in view of amended claims.

Conclusion
Claims 1, 3, 5, 8, 16-19, and 23 are allowed. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.

Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
March 22, 2022